Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry Mallek appeals the' district court’s final order and judgment in this diversity action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mallek v. Allstate Life Ins. Co., No. 5:11-cv-00031-RLV-DCK, 2014 WL 220857 (W.D.N.C. Dec. 17, 2014; Jan. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.